Citation Nr: 0307125	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine (cervical spine 
disability), currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine (low back disability), 
currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for carpal tunnel 
release (CTR) of the right wrist, currently rated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for CTR of the 
left wrist, currently rated as 10 percent disabling.

6.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as noncompensably disabling.

7.  Entitlement to an increased evaluation for repair of anal 
fissure, currently evaluated as noncompensably disabling.

8.  Entitlement to an increased evaluation for removal of 
colon polyps, currently evaluated as noncompensably 
disabling.

9.  Entitlement to an increased evaluation for plantar 
fasciitis of the right foot (right foot disability), 
currently evaluated as noncompensably disabling.

10.  Entitlement to an increased evaluation for residuals of 
cholecystectomy, currently evaluated as noncompensably 
disabling.

11.  Entitlement to an increased evaluation for residuals of 
appendectomy, currently evaluated as noncompensably 
disabling.

12.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensably 
disabling.

13.  Entitlement to an effective date earlier than July 15, 
1999, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran had active service from August 1963 to June 1967, 
October 1970 to August 1978, and from January 1984 to August 
1992, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the July 1999 
rating decision, the RO denied entitlement to increased 
ratings for the veteran's coronary artery disease; cervical 
spine disability; low back disability; CTR of the right 
wrist; CTR of the left wrist; hemorrhoids; repair of anal 
fissure; removal of colon polyps; right foot disability; 
residuals of cholecystectomy; residuals of appendectomy; and 
bilateral hearing loss.  In that same rating action, the RO 
also denied entitlement to a TDIU.

The veteran perfected an appeal of these determinations, and 
in June 2001, the Board remanded these claims for further 
development and adjudication.  Thereafter, in June 2002, the 
RO granted entitlement to a TDIU, effective July 15, 1999.  
The veteran, however, has since perfected an appeal regarding 
the effective date assigned for the TDIU award.


REMAND

As the Board observed in the June 2001 remand, during the 
pendency of the appeal, the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
each of the veteran's claims.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

In a June 2001 letter, the RO reiterated that the VCAA had 
been enacted; however, the RO advised the veteran of the 
elements necessary in order to establish service connection 
for a disability, rather than what was required to establish 
entitlement to increased disability evaluations for 
conditions for which service connection has already been 
established, or what VA would do pursuant to the VCAA to 
assist him to do so.  Further, in the June 2002 supplemental 
statement of the case, the RO again did not provide an 
explanation of the impact of the VCAA on these claims.  In 
this regard, the Board points out that the claims folder was 
returned to the Board in December 2002, more than two years 
after the VCAA was enacted, and approximately eighteen months 
subsequent to the Board's June 2001 remand.  As such, the 
Board finds that the RO should inform the veteran and his 
attorney of the VCAA and its notification provisions.  

Further, in the June 2001 remand, the Board noted that the 
veteran had not undergone a recent VA medical examination to 
determine the severity of his service-connected disabilities, 
and instructed the RO to afford him appropriate VA 
examinations; however, on remand, other than to evaluate his 
bilateral hearing loss, he was given only a VA general 
medical examination to assess the nature and severity of each 
of the other service-connected disabilities for which he had 
perfected appeals seeking increased ratings.  Unfortunately, 
the VA general medical examination report does not contain 
sufficient data upon which to evaluate the veteran's 
increased rating claims, and thus it is not adequate for 
rating purposes.  

In this regard, in the June 2001 remand, the Board cited the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which the Board explained, required VA to obtain clinical 
findings regarding functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint; 
however, the April 2002 VA general medical examination report 
does not address these factors.

Further, the veteran's cervical spine and low back 
disabilities are each evaluated as 20 percent disabling under 
Diagnostic Code 5293.  The Board notes, however that the 
regulations pertaining to Diagnostic Code 5293, 
intervertebral disc syndrome, were revised, effective 
September 23, 2002.  67 Fed. Reg. 54345-54349 (2002).  Where, 
as here, the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, on remand, the RO should advise the veteran 
of the criteria contained in revised Diagnostic Code 5293.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his attorney a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's increased 
rating and earlier effective date claims.  
The letter should also specifically 
inform the veteran and his attorney of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  The RO should also provide 
him with a copy of the criteria contained 
in former and revised Diagnostic Code 
5293.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him in recent years for 
coronary artery disease; cervical spine 
disability; low back disability; CTR of 
the wrists; hemorrhoids; anal fissure; 
residuals of his colon polyps, 
cholecystectomy and appendectomy; right 
foot disability and bilateral hearing 
loss; and obtain records from each health 
care provider the veteran identifies.  
Further, because the record indicates 
that the veteran has been receiving 
treatment at the Columbia, South 
Carolina, VA Medical Center, this should 
specifically include records of his 
treatment at that facility, as well as at 
Roper Care Alliance in Charleston, South 
Carolina, dated since July 1998.  If no 
such records can be found, ask for 
specific confirmation of that fact.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA cardiovascular examination 
to determine the current nature and 
severity of his service-connected 
coronary artery disease.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge this review in the 
examination report.  The examiner should 
identify all manifestations of the 
veteran's coronary artery disease.  In 
doing so, the examiner should indicate 
the level of metabolic equivalent (MET) 
that the veteran is capable of due to his 
service-connected coronary artery disease 
and comment on whether, due to the 
service-connected disability, there is 
associated dyspnea, fatigue, angina, 
dizziness or syncope, as well as whether 
there is evidence of left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
veteran should be afforded an appropriate 
VA examination at an appropriate VA 
medical facility to determine the nature, 
extent, frequency and severity of the 
veteran's orthopedic and neurologic 
impairment related to service-connected 
cervical spine disability; low back 
disability; CTR of the wrists; and right 
foot disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge this review in the 
examination report.

With respect to the veteran's orthopedic 
pathology stemming from these 
disabilities, the examiner should 
identify all manifestations of each 
condition.  With respect to his cervical 
spine and low back disabilities, the 
examiner must indicate whether he 
decreased range of motion and the 
presence or absence of muscle spasm.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion for 
each of the affected parts.  The 
orthopedic examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present 
in each of the affected areas.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
cervical spine; low back; wrists; and 
right foot.  In addition, if possible, 
the examiner should state whether the 
cervical spine and low back disabilities 
have been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment by 
a physician, and if so, the frequency and 
duration of those episodes.  

With respect to the veteran's 
neurological impairment, the examiner 
should also identify all neurological 
symptoms of the veteran's cervical spine, 
low back, and CTR of the wrists and 
express an opinion as to their severity.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, schedule the veteran for a 
VA audiological evaluation.  Send the 
claims folder to the examiner for review, 
and the examiner should acknowledge such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests, including an 
audiological evaluation, should be 
conducted, and all clinical findings 
should be reported in detail.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  In doing so, the RO must 
consider the criteria for rating cervical 
spine and low back disabilities set forth 
in Diagnostic Code 5293 in effect prior 
to September 23, 2002, as well as the 
revised criteria for rating this 
condition that became effective on that 
date.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


